Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to application filed 04/08/2022.
Claims 1-33 are pending in this application.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/08/2022 has been entered.
 
Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Response to Double Patenting Rejections
	The Terminal Disclaimers (TD) filed by the applicant on 12/03/2021 were disapproved on 12/03/2021 (please refer to Terminal Disclaimer Review Decision).  The Double Patenting rejections are maintained until the appropriate corrections are submitted.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937,214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-33 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,284,630. Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-33 of the current application perform the same steps or limitations recited by claims 1-18 of U.S. Patent No. 10,284,630 as detailed below by the examiner.  

Claim 1-33
Current Application
Claim 1-18
US 10,284,630
Claim 1.   A computer-implemented method, comprising: 
accessing an item pool, wherein the item pool contains data associated with a plurality of items, wherein each item is associated with a first parameter and a second parameter; 
identifying a baseline position, wherein the baseline position is associated with a particular value of the first parameter and a particular value of the second parameter;
receiving a user-controllable parameter via a user interface, wherein the parameter indicates a user preference for a next item relative to the baseline position, wherein one or more thresholds is determined based on the parameter; 
selecting the next item based on the baseline position and the user-controllable parameter, wherein selecting the next item comprises:
determining a Euclidean distance between the baseline position items in the item pool based on the first parameter, the second parameter, and the baseline position; wherein determining a particular Euclidean distance for a particular item comprises: determining a first parameter distance based on the baseline's first parameter and the particular item's first parameter, determining a second parameter distance based on the baseline's second parameter and the particular item's second parameter, and determining the Euclidean distance for the particular item based on the first parameter distance and the second parameter distance;
wherein the next item is selected based on that item's Euclidean distance from the baseline position items being less than a predetermined distance from a particular one of the one or more thresholds; and
transmitting data associated with the next item across a computer network.

Claim 1.  A computer-implemented method of transmitting content across a network to a user for playing or display based on a user-controllable adventurousness parameter, comprising:
accessing a content pool, wherein the content pool contains a plurality of content items, wherein each content item is associated with a first content parameter and a second content parameter;
identifying a baseline position, wherein the baseline position is associated with a particular value of the first content parameter and a particular value of the second content parameter;
receiving a user-controllable adventurousness parameter via a user interface, wherein the adventurousness parameter indicates a user preference for a next content item relative to the baseline position;
selecting the next content item based on the baseline position and the adventurousness parameter, wherein selecting the next content item comprises:

determining a distance between the baseline position and each content item in the content pool by calculating a Euclidean distance based on the first content parameter of that content item, the particular value of the first content parameter of the baseline position, the second content parameter of that content item, and the particular value of the second content parameter of the baseline position;
randomly selecting the next content item from a set of content items having a distance less than a threshold, the threshold being based on the adventurousness parameter;
wherein the adventurousness parameter indicates more adventurous or less adventurous relative to a distance from the baseline position to the current content item;
wherein the next content item is selected as a content item having a greater Euclidean distance than the distance from the baseline position when the adventurousness parameter indicates more adventurous; and
wherein the next content item is selected as a content item having a lesser Euclidean distance than the distance from the baseline position when the adventurousness parameter indicates less adventurous; and
transmitting the next content item across a computer network for playing or display, wherein the transmitted next content item is played using a speaker or displayed via a graphical user interface.



Claims 1-33 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,567,488. Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-33 of the current application perform the same steps or limitations recited by claims 1-20 of U.S. Patent No. 10,567,488 as detailed below by the examiner.  

Claim 1-33
Current Application
Claim 1-20
US 10,567,488 
Claim 1.   A computer-implemented method, comprising: 
accessing an item pool, wherein the item pool contains data associated with a plurality of items, wherein each item is associated with a first parameter and a second parameter; 
identifying a baseline position, wherein the baseline position is associated with a particular value of the first parameter and a particular value of the second parameter;
receiving a user-controllable parameter via a user interface, wherein the parameter indicates a user preference for a next item relative to the baseline position, wherein one or more thresholds is determined based on the parameter; 
selecting the next item based on the baseline position and the user-controllable parameter, wherein selecting the next item comprises:
determining a Euclidean distance between the baseline position items in the item pool based on the first parameter, the second parameter, and the baseline position; wherein determining a particular Euclidean distance for a particular item comprises: determining a first parameter distance based on the baseline's first parameter and the particular item's first parameter, determining a second parameter distance based on the baseline's second parameter and the particular item's second parameter, and determining the Euclidean distance for the particular item based on the first parameter distance and the second parameter distance;

wherein the next item is selected based on that item's Euclidean distance from the baseline position items being less than a predetermined distance from a particular one of the one or more thresholds; and
transmitting data associated with the next item across a computer network.

Claim 1.  A computer-implemented method of transmitting content across a network to a user for playing or display based on a user-controllable adventurousness parameter, comprising:
accessing a content pool, wherein the content pool contains a plurality of content items, wherein each content item is associated with a first content parameter and a second content parameter;
identifying a baseline position, wherein the baseline position is associated with a particular value of the first content parameter and a particular value of the second content parameter;
receiving a user-controllable adventurousness parameter via a user interface, wherein the adventurousness parameter indicates a user preference for a next content item relative to the baseline position;
selecting the next content item based on the baseline position and the adventurousness parameter, wherein selecting the next content item comprises:
determining a distance between the baseline position and each content item in the content pool by calculating a Euclidean distance based on the first content parameter of that content item, the particular value of the first content parameter of the baseline position, the second content parameter of that content item, and the particular value of the second content parameter of the baseline position;
wherein the adventurousness parameter indicates more adventurous or less adventurous relative to a distance from the baseline position to the current content item;
wherein the next content item is selected as a content item having a greater Euclidean distance than the distance from the baseline position when the adventurousness parameter indicates more adventurous; and
wherein the next content item is selected as a content item having a lesser Euclidean distance than the distance from the baseline position when the adventurousness parameter indicates less adventurous; and
transmitting the next content item across a computer network for playing or display.



Claims 1-33 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,868,859. Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-33 of the current application perform the same steps or limitations recited by claims 1-20 of U.S. Patent No. 10,868,859 as detailed below by the examiner.  

Claim 1-33
Current Application
Claim 1-20
US 10,868,859
Claim 1.   A computer-implemented method, comprising: 
accessing an item pool, wherein the item pool contains data associated with a plurality of items, wherein each item is associated with a first parameter and a second parameter; 
identifying a baseline position, wherein the baseline position is associated with a particular value of the first parameter and a particular value of the second parameter;

receiving a user-controllable parameter via a user interface, wherein the parameter indicates a user preference for a next item relative to the baseline position, wherein one or more thresholds is determined based on the parameter; 
selecting the next item based on the baseline position and the user-controllable parameter, wherein selecting the next item comprises:
determining a Euclidean distance between the baseline position items in the item pool based on the first parameter, the second parameter, and the baseline position; wherein determining a particular Euclidean distance for a particular item comprises: determining a first parameter distance based on the baseline's first parameter and the particular item's first parameter, determining a second parameter distance based on the baseline's second parameter and the particular item's second parameter, and determining the Euclidean distance for the particular item based on the first parameter distance and the second parameter distance;
wherein the next item is selected based on that item's Euclidean distance from the baseline position items being less than a predetermined distance from a particular one of the one or more thresholds; and
transmitting data associated with the next item across a computer network.

Claim 1.   A computer-implemented method of operating a user-controllable adventurousness parameter, comprising:
accessing an item pool, wherein the item pool contains data associated with a plurality of items, wherein each item is associated with a first parameter and a second parameter;
identifying a baseline position, wherein the baseline position is associated with a particular value of the first parameter and a particular value of the second parameter;

receiving a user-controllable adventurousness parameter via a user interface, wherein the adventurousness parameter indicates a user preference for a next item relative to the baseline position;
selecting the next item based on the baseline position and the adventurousness parameter, wherein selecting the next item comprises:
determining a distance between the baseline position and each item in the item pool by calculating a Euclidean distance based on the first parameter of that item, the particular value of the first parameter of the baseline position, the second parameter of that item, and the particular value of the second parameter of the baseline position;
wherein the adventurousness parameter indicates more adventurous or less adventurous relative to a distance from the baseline position to the current item;
wherein the next item is selected as a item having a greater Euclidean distance than the distance from the baseline position when the adventurousness parameter indicates more adventurous; and
wherein the next item is selected as a item having a lesser Euclidean distance than the distance from the baseline position when the adventurousness parameter indicates less adventurous; and
transmitting data associated with the next item across a computer network.






Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6-10, 12-13, 15-20, 26, 33 are rejected under 35 U.S.C. 103 as being unpatentable over of Anderson et al.  (US 2015/0242750 A1) in view of Slaney et al. (US 2013/0103535 A1) in view of Chen et al. (US 2010/0325135 A1).
Regarding claim 1, Anderson discloses a computer-implemented method, comprising:
accessing an item pool, wherein the item pool contains data associated with a plurality of items ([0020]: user may be streaming music content from the user's personal music collection.  The seed in such a case is the song currently playing. The seed vector may be determined by querying a database in which the currently played song is contained with the name, an identifier, audio signature, or other indication of what is currently playing. The database may return the vector for the seed), wherein each item is associated with a first parameter and a second parameter ([0025]: a database entry for a song may contain the song parameters/features such as genre (first content parameter), and release date (second content parameter), etc. ; 
identifying a baseline position, wherein the baseline position is associated with a particular value of the first parameter and a particular value of the second parameter (fig. 4:  Vector feature 1-n; [0025]:  each parameter/feature of each song is represented by a Vector.  [0027]- [0028]:  The processor 420 may, in some configurations query the database 410 with the received seed 420 to obtain the seed vector (baseline position)); 
receiving a user-controllable parameter via a user interface, wherein the parameter indicates a user preference for a next item relative to the baseline position ([0018]:  a user may award stars (i.e. via a user interface) to indicate the user's interest or enjoyment of the various content that is in the user's personal collection or that the user has consumed online. A recommendation history may refer to items or content that has been previously recommended to the user and the user's response thereto. For example, a song may have previously been recommended to the user and the user may have responded by voting down the content, dismissing the content, or listening to the song for a short period of time before skipping ahead to the next song. These indications may be interpreted as negative factors that would weigh against subsequently recommended the song to the user even in the event that it would otherwise be the highest ranked song to recommend based on what is known about the user, the seed, and the high-dimensional vector space); 
selecting the next item based on the baseline position and the user-controllable parameter, wherein selecting the next item comprises: determining a Euclidean distance between the baseline position items in the item pool based on the first parameter, the second parameter, and the baseline position; wherein determining a particular Euclidean distance for a particular item comprises: determining a first parameter distance based on the baseline's first parameter and the particular item's first parameter, determining a second parameter distance based on the baseline's second parameter and the particular item's second parameter, and determining the Euclidean distance for the particular item based on the first parameter distance and the second parameter distance ([0029]:  Moreover, a seed (e.g. baseline) may be received that corresponds to a request for a recommendation and a reference magnitude may be obtained. A magnitude of each of the candidate vectors in the vector space may be adjusted based on the reference magnitude. Each of the candidate vectors may represent an item in the vector space. A processor may generate distances between each of the candidate vectors with adjusted magnitude and the seed vector. A distance may be obtained between a candidate vector's coordinates within the vector space as adjusted by the reference magnitude and the seed vector's coordinates within the vector space. The distance may be, for example, a Euclidean distance); 
wherein the next item is selected based on that item's Euclidean distance relative to the one or more thresholds ([0022]:  the seed vector may be utilized to cull the vectors in the vector space by selecting only those vectors that are within a threshold distance of the seed vector. That threshold value may be empirically determined to obtain a suitable number of candidate vectors).
However, Anderson does not disclose wherein the parameter indicates a user preference for a next item relative to the baseline position, wherein one or more thresholds is determined based on the parameter; and transmitting data associated with the next item across a computer network.
In an analogous art, Slaney discloses wherein the parameter indicates a user preference for a next item relative to the baseline position, wherein one or more thresholds is determined based on the parameter ([0045]:  The degree to which a user expresses a preference can also serve as a variable or threshold in plotting the adoption life cycle curve 50) and transmitting data associated with the next item across a computer network  (fig. 1, [0041]:  The helper application 100 recommends content, e.g., music, for users based on where users are positioned on a bell curve);
Therefore, it would have been obvious before the effective filed date of the claimed invention to a person having ordinary skill in the art to modify Anderson to comprise “wherein the parameter indicates a user preference for a next item relative to the baseline position, wherein one or more thresholds is determined based on the parameter; and transmitting data associated with the next item across a computer network” taught by Slaney.
One of ordinary skilled in the art would have been motivated because it would have enabled to expose the user to content based on how adventurous the user is feeling (Slaney, [0007]).  
However, Anderson-Slaney does not disclose wherein the next item is selected based on that item's Euclidean distance from the baseline position items being less than a predetermined distance froma particular one of the one or more thresholds.
In an analogous art, Chen discloses wherein the next item is selected based on that item's Euclidean distance from the baseline position items being less than a predetermined distance from a particular one of the one or more thresholds ([0035]:  the threshold may be a range of values for which audio recordings (e.g. songs) may be deemed "congruent" if the similarity score falls within the range.  [0084]:  Calculating a similarity score between normalized comparison vectors using vector metric and similarity methods known to persons having ordinary skill in the art…the similarity score is derived by calculating the Euclidean Distance, also known as the Geometric Distance, between two normalized comparison vectors. [0085]-[0086]:  the method 700 uses the similarity scores to determine the congruency. A comparison of the similarity score to a threshold or range determines mood congruency between a first mood profile digest and a second mood profile digest…may determine a congruency between the two pieces of audio data if both similarity scores fall within a predetermined range having an upper limit and a lower limit (e.g. predetermined distance from a particular one of the one or more thresholds).  An indicator to an application when a mood congruency is determined between the first and second pieces of audio data (e.g., two recordings). In an example embodiment, the indicator may be related to the second piece of audio data and may be used by an application to access, retrieve, play, and/or suggest the second piece of audio data for a user. Thus, the method 700 may be used to provide music recommendations);
Therefore, it would have been obvious before the effective filed date of the claimed invention to a person having ordinary skill in the art to modify Anderson-Slaney to comprise “wherein the next item is selected based on that item's Euclidean distance from the baseline position items being less than a predetermined distance froma particular one of the one or more thresholds” taught by Chen.
One of ordinary skilled in the art would have been motivated because it would have enabled to recommend other audio recordings having similar moods to a user (Chen, [0024]).  

Regarding claim 2, Anderson-Slaney-Chen discloses the method of claim 1, wherein the baseline position is based on a current or recent item that has been provided via the computer network (Anderson, [0020]:  a user's entry in a search for a recommendation, to an item as described earlier, etc. For example, a user may be streaming music content from the user's personal music collection. The user may elect to have the system provide songs that are similar to the one currently playing. The seed in such a case is the song currently playing).
Regarding claim 3, Anderson-Slaney-Chen discloses the method of claim 1, wherein the baseline position is based on a user preference (Anderson, [0020]:  The seed may be represented as a seed vector. The seed may correspond to, for example, a user's entry in a search for a recommendation, to an item as described earlier, etc. For example, a user may be streaming music content from the user's personal music collection).

Regarding claim 4, Anderson-Slaney-Chen the method of claim 3, wherein the user preference is explicitly entered by a user (Anderson, [0013], [0020]: user may submit a query and ask the system to return content that is similar to the query. The query may represent a seed and may exist in a high-dimensional vector space as a vector).

Regarding claim 6, Anderson-Slaney-Chen discloses the method of claim 1, wherein the user-controllable parameter is a Boolean, adventurous/not adventurous parameter (Slaney, [0040]:  a preference indicator of "1" may reflect a desire to be conservative while a preference indicator of "10" may reflect a desire to be extremely adventurous). The same rationales applies as in claim 1.

Regarding claim 7, Anderson-Slaney-Chen discloses the method of claim 1, wherein the user-controllable parameter is on a scale from not adventurous to adventurous having more than two possible values (Slaney, [0040], [0046]:  preference indicator scale(1-10)  that reflects how adventurous the user wants to be). The same rationale applies as in claim 1.

Regarding claim 8, Anderson-Slaney-Chen discloses the method of claim 1.
Slaney further comprising: determining a target value based on the user-controllable parameter (Slaney, [0040]:  preference indicator of "1" may reflect a desire to be conservative while a preference indicator of "10" may reflect a desire to be extremely adventurous); determining a distance for each of a plurality of candidate items based on the particular value of the parameter associated with the baseline position and parameters for each of the plurality of items ([0043]-[0044]:  the adoption life cycle curve 50 is depicted as Gaussian curve of the popularity of music (e.g., a single song, a genre, a band, an album, and so forth). [0046]:  when the current user's preference indicator (i.e. target value) is high, helper application 100 identifies users that are farther away and ahead of the current user on the adoption life cycle curve 50.  For example, if the current user is placed at 0.8 on the adoption life cycle curve 50 and the current user's preference indication is 1 (e.g. not adventurous), identification engine 104 identifies content associated with users placed at 0.7 on the adoption life cycle curve 50 (i.e. not far from the baseline position of 0.8). If the current user is placed at 0.7 on the adoption life cycle curve 50 and the current user's preference indicator is 5, identification engine 104 identifies content associated with users placed at 0.4 on the adoption life cycle curve (i.e. farther distance due to the high adventurousness); wherein the next item is selected based on the distances and the target value ([0046]:  identify content based on the user position on the adoption life cycle curve and adventurous target value). 
One of ordinary skilled in the art would have been motivated because it would have enabled to expose the user to content based on how adventurous the user is feeling (Slaney, [0007]).  

Regarding claim 9, Anderson-Slaney-Chen discloses the method of claim 8, wherein the next item is selected based on a distance matching the target value (Slaney, [0008], [0046]:  For example, if the current user is placed at 0.8 on the adoption life cycle curve 50 and the current user's preference indication is 1 (not adventurous), identification engine 104 identifies content associated with users placed at 0.7 on the adoption life cycle curve 50 (matching content genre). The same rationale applies as in claim 1.

Regarding claim 10, Anderson-Slaney-Chen discloses the method of claim 8, wherein the next item is selected based on a distance being within a threshold distance of the target value (Chen, [0085]-[0086]:  A comparison of the similarity score to a threshold or range determines mood congruency between a first mood profile digest and a second mood profile digest…may determine a congruency between the two pieces of audio data if both similarity scores fall within a predetermined range having an upper limit and a lower limit (e.g. predetermined distance from a particular one of the one or more thresholds).   

Regarding claim 12, Anderson-Slaney-Chen discloses the method of claim 8, wherein the distance for each of the plurality of candidate items is based on a plurality of different parameters (Anderson, [0028]-[0029]: A processor may generate distances between each of the candidate vectors with adjusted magnitude and the seed vector at 550. A distance may be obtained between a candidate vector's coordinates within the vector space as adjusted by the reference magnitude and the seed vector's coordinates within the vector space).  

Regarding claim 13, Anderson-Slaney-Chen discloses the method of claim 1, wherein the parameter is a genre parameter (Anderson, fig. 4, [0025]:  genre).

Regarding claim 15, Anderson-Slaney-Chen discloses the method of claim 1, wherein the item is music content, video content, image content, or literature content (Anderson, [0019]:  Each of the vectors may represent an item such as digital content (e.g., a book, a movie, a picture, a song)).

Regarding claims 16, 20; the claims are interpreted and rejected for the same reason as set forth in claim 1.

Regarding claim 17; the claim is interpreted and rejected for the same reason as set forth in claim 2.

Regarding claim 18; the claim is interpreted and rejected for the same reason as set forth in claim 3.

Regarding claim 19; the claims are interpreted and rejected for the same reason as set forth in claim 4.

Regarding claim 26, Anderson-Slaney-Chen discloses the method of claim 1, wherein said selecting and transmitting is repeated thereby generating a list of selected items (Slaney, [0054]:  The helper application 100 can re-label the time of each user's play events in terms of their standardized times. Thus, users can be placed on the curve 60 as they adopt content in time relative to popularity and to each other more precisely. This measure of adoption time for one song can be average over all songs a user plays during a given period, for example a day, to get a measure of that user's position on the music-adoption scale). The same rationale applies as in claim 1.

Regarding claim 33, Anderson-Slaney-Chen discloses the method of claim 1, wherein data associated with the next item is pushed across the computer network to the user without user action (Slaney, fig. 1, [0041]:  The helper application 100 recommends content, e.g., music, for users (e.g. across network 14) based on where users are positioned on a bell curve). The same rationale applies as in claim 1.

Claim 5, 27-31 is rejected under 35 U.S.C. 103 as being unpatentable over of Anderson in view of Slaney in view of Chen, as applied to claim 3, in further view of Kreifeldt (US 2016/0196345 A1).
Regarding claim 5, Anderson-Slaney-Chen discloses the method of claim 3.
However, Anderson-Slaney-Chen does not discloses further comprising: receiving one or more indications from a user that the user approved of one or more items; and computing the baseline position based on parameters associated with the one or more items. 
In an analogous art, Kreifeldt discloses further comprising: receiving one or more indications from a user that the user approved of one or more items (Kreifeldt, [0045]:  feedback indicating the user liked the musical content, did not like the musical content, does not wish to listen to the musical content at the moment, and so on); and computing the baseline position based on parameters associated with the one or more items (Kreifeldt, fig. 3, [0040], [0047]:  the base preference model (e.g. baseline) into a plurality of cluster sub-models, each describing a respective temporal window of musical preferences for the user based on the observed behavior of the user). 
Therefore, it would have been obvious before the effective filed date of the claimed invention to a person having ordinary skill in the art to modify Anderson-Slaney-Chen to comprise “further comprising: receiving one or more indications from a user that the user approved of one or more items; and computing the baseline position based on parameters associated with the one or more items” taught by Kreifeldt.
One of ordinary skilled in the art would have been motivated because it would have enabled for generating a playlist tailored to the individual preferences of the user, using a musical preference model containing multiple cluster sub-models (Kreifeldt, [0019]).  

Regarding claim 27, Anderson discloses a computer-implemented method of playing audio content based on received commands, implementing method: 
accessing an audio content pool, wherein the audio content pool contains data associated with a plurality of items, wherein each item is associated with a first parameter and a second parameter ([0020]: user may be streaming music content from the user's personal music collection.  The seed in such a case is the song currently playing. The seed vector may be determined by querying a database in which the currently played song is contained with the name, an identifier, audio signature, or other indication of what is currently playing. The database may return the vector for the seed), wherein each item is associated with a first parameter and a second parameter ([0025]: a database entry for a song may contain the song parameters/features such as genre (first content parameter), and release date (second content parameter), etc.); 
identifying a baseline position, wherein the baseline position is associated with a particular value of the first parameter and a particular value of the second parameter (fig. 4:  Vector feature 1-n; [0025]:  each parameter/feature of each song is represented by a Vector.  [0027]- [0028]:  The processor 420 may, in some configurations query the database 410 with the received seed 420 to obtain the seed vector (baseline position)); 
selecting the next item, wherein selecting the next item comprises: determining a Euclidean distance between the baseline position items in the item pool based on the first parameter, the second parameter, and the baseline position; wherein determining a particular Euclidean distance for a particular item comprises: determining a first parameter distance based on the baseline's first parameter and the particular item's first parameter, determining a second parameter distance based on the baseline's second parameter and the particular item's second parameter, and determining the Euclidean distance for the particular item based on the first parameter distance and the second parameter distance ([0029]:  Moreover, a seed (e.g. baseline) may be received that corresponds to a request for a recommendation and a reference magnitude may be obtained. A magnitude of each of the candidate vectors in the vector space may be adjusted based on the reference magnitude. Each of the candidate vectors may represent an item in the vector space. A processor may generate distances between each of the candidate vectors with adjusted magnitude and the seed vector. A distance may be obtained between a candidate vector's coordinates within the vector space as adjusted by the reference magnitude and the seed vector's coordinates within the vector space. The distance may be, for example, a Euclidean distance); 
wherein the next item is selected based on that item's Euclidean distance relative to the one or more thresholds ([0022]:  the seed vector may be utilized to cull the vectors in the vector space by selecting only those vectors that are within a threshold distance of the seed vector. That threshold value may be empirically determined to obtain a suitable number of candidate vectors). 
However, Anderson does not disclose receiving a command, wherein the second command is a more adventurous/less adventurous command, wherein one or more thresholds is determined based on the second command; transmitting data associated with the next item across a computer network.
In an analogous art, Slaney discloses receiving a command, wherein the second command is a more adventurous/less adventurous command, wherein one or more thresholds is determined based on the second command ([0040]:  The web service 42 maintains a database of users, along with their profiles, a store of music, tracking information (e.g., music downloads, plays, and so forth), and a preference indication of how adventurous the user is feeling with respect to being exposed to new content. For example, a preference indicator of "1" may reflect a desire to be conservative while a preference indicator of "10" may reflect a desire to be extremely adventurous.  [0045]:  The degree to which a user expresses a preference can also serve as a variable or threshold in plotting the adoption life cycle curve 50); transmitting data associated with the next item across a computer network ([0041]:  The helper application 100 recommends content, e.g., music, for users based on where users are positioned on a bell curve);
Therefore, it would have been obvious before the effective filed date of the claimed invention to a person having ordinary skill in the art to modify Anderson to comprise “receiving a command, wherein the second command is a more adventurous/less adventurous command, wherein one or more thresholds is determined based on the second command; transmitting data associated with the next item across a computer network” taught by Slaney.
One of ordinary skilled in the art would have been motivated because it would have enabled to expose the user to content based on how adventurous the user is feeling (Slaney, [0007]).  
However, Anderson-Slaney does not disclose determining the Euclidean distance for the particular item based on the first parameter distance and the second parameter distance; wherein the next item is selected based on that item's Euclidean distance from the baseline position items being less than a predetermined distance froma particular one of the one or more thresholds.
In an analogous art, Chen discloses determining the Euclidean distance for the particular item based on the first parameter distance and the second parameter distance; wherein the next item is selected based on that item's Euclidean distance from the baseline position items being less than a predetermined distance froma particular one of the one or more thresholds ([0035]:  the threshold may be a range of values for which audio recordings (e.g. songs) may be deemed "congruent" if the similarity score falls within the range.  [0084]:  Calculating a similarity score between normalized comparison vectors using vector metric and similarity methods known to persons having ordinary skill in the art…the similarity score is derived by calculating the Euclidean Distance, also known as the Geometric Distance, between two normalized comparison vectors. [0085]-[0086]:  the method 700 uses the similarity scores to determine the congruency. A comparison of the similarity score to a threshold or range determines mood congruency between a first mood profile digest and a second mood profile digest…may determine a congruency between the two pieces of audio data if both similarity scores fall within a predetermined range having an upper limit and a lower limit (e.g. predetermined distance from a particular one of the one or more thresholds.  An indicator to an application when a mood congruency is determined between the first and second pieces of audio data (e.g., two recordings). In an example embodiment, the indicator may be related to the second piece of audio data and may be used by an application to access, retrieve, play, and/or suggest the second piece of audio data for a user. Thus, the method 700 may be used to provide music recommendations);
Therefore, it would have been obvious before the effective filed date of the claimed invention to a person having ordinary skill in the art to modify Anderson-Slaney to comprise “determining the Euclidean distance for the particular item based on the first parameter distance and the second parameter distance; wherein the next item is selected based on that item's Euclidean distance from the baseline position items being less than a predetermined distance froma particular one of the one or more thresholds” taught by Chen.
One of ordinary skilled in the art would have been motivated because it would have enabled to recommend other audio recordings having similar moods to a user (Chen, [0024]).  
However, Anderson-Slaney-Chen does not disclose wherein a microphone provides an input to a system.
In an analogous art, Kreifeldt discloses wherein a microphone provides an input to a system ([0040]:  the playlist creation component 115 could select the cluster model 300 based on a user request (e.g., a voice command of "Play some rock music", a user selection within a graphical user interface provided by the playlist creation component 115, etc.  [0025], [0061]:  where the playlist creation component 115 provides a set of predetermined voice commands used to describe instances of musical content. Examples of such commands include, without limitation, to play something harder, to play something softer to play something more upbeat to play something catchy to play something acoustic to play something relaxing, and so on). 
Therefore, it would have been obvious before the effective filed date of the claimed invention to a person having ordinary skill in the art to modify Anderson-Slaney to comprise “wherein a microphone provides an input to a system” taught by Kreifeldt.
One of ordinary skilled in the art would have been motivated because it would have enabled for generating a playlist tailored to the individual preferences of the user, using a musical preference model containing multiple cluster sub-models (Kreifeldt, [0019]).  

Regarding claim 28, Anderson-Slaney-Chen-Kreifeldt discloses the method of claim 27, further comprising playing audio content associated with the next item, wherein a speaker provides an output from a system implementing the method (Slaney, [0040]:  playing/listening songs in client device).  The same rationale applies as in claim 27.

Regarding claim 29, Anderson-Slaney-Chen-Kreifeldt discloses the method of claim 27, further comprising receiving a first command prior to receiving the more adventurous/less adventurous command, wherein a microphone provides an input to a system implementing method (Kreifeldt, [0040]:  the playlist creation component 115 could select the cluster model 300 based on a user request (e.g., a voice command of "Play some rock music", a user selection within a graphical user interface provided by the playlist creation component 115, etc. [0060]:  the playlist creation component 115 could be configured to recognize the voice command of "play something harder" but such a user could intend a different meaning for the phrase depending on the context. As an example, when the user is listening to rock music according to a first cluster model). The same rationale applies as in claim 27.

Regarding claim 30, Anderson-Slaney-Chen-Kreifeldt discloses the method of claim 27, further comprising, receiving a third command, wherein the third command is another more adventurous/less adventurous command, wherein a next audio content item played is selected based on the third command, wherein the microphone provides an input to a system implementing method (Kreifeldt, [0061]-[0062]:  maintaining voice command models for a plurality of clusters of temporal musical preferences, according to one embodiment described herein. As shown, the method 700 begins at block 710, where the playlist creation component 115 provides a set of predetermined voice commands used to describe instances of musical content. Examples of such commands include, without limitation, to play something harder, to play something softer, to play something more upbeat, to play something catchy, to play something acoustic, to play something relaxing, and so on). The same rationale applies as in claim 27.

Regarding claim 31; the claims are interpreted and rejected for the same reason as set forth in claim 27.

Claims 11, 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson in view of Slaney in view of Chen, as applied to claim 10, in further view of Benyamin (US 2008/0168390 A1).

Regarding claim 11, Anderson-Slaney-Chen-Benyamin discloses the method of claim 10.
However, Anderson-Slaney-Chen does not discloses wherein the next item is randomly selected from a set of items within the threshold distance of the target value.
In an analogous art, Benyamin discloses wherein the next item is randomly selected from a set of items within the threshold distance of the target value ([0052]:  The next music object may be chosen randomly from a set of music objects within a maximum heuristic distance (threshold) measure from the current music object and within the current group). 
Therefore, it would have been obvious before the effective filed date of the claimed invention to a person having ordinary skill in the art to modify Anderson-Slaney-Chen to comprise “wherein the next item is randomly selected from a set of items within the threshold distance of the target value” taught by Benyamin.
One of ordinary skilled in the art would have been motivated because it would have enabled to select new content with a distance of the current content (Benyamin, [0052]).  

Regarding claim 21, Anderson-Slaney-Chen discloses the method of claim 1.
However, Anderson-Slaney-Chen does not disclose wherein the user interface comprises a graphical user interface, wherein the method further comprises: displaying the graphical user interface that shows a range associated with the first parameter and the second parameter; and receiving the particular value of the first parameter and the particular value of the second parameter via the graphical user interface.
In an analogous art, Benyamin discloses wherein the user interface comprises a graphical user interface, wherein the method further comprises: displaying the graphical user interface that shows a range associated with the first parameter and the second parameter; and receiving the particular value of the first parameter and the particular value of the second parameter via the graphical user interface ([0070]:  the system 200 may prompt the listener to enter music object characteristics for the music objects (Act 1106). In some systems, the listener may be prompted to locate a data file containing music object characteristics to associate with the music objects, or to select an ID3 tag or other identifier containing music object. [0030]: music object characteristics may include a genre, time period). 
Therefore, it would have been obvious before the effective filed date of the claimed invention to a person having ordinary skill in the art to modify Anderson-Slaney-Chen to comprise “wherein the user interface comprises a graphical user interface, wherein the method further comprises: displaying the graphical user interface that shows a range associated with the first parameter and the second parameter; and receiving the particular value of the first parameter and the particular value of the second parameter via the graphical user interface” taught by Benyamin.
One of ordinary skilled in the art would have been motivated because it would have enabled to select new content with a distance of the current content (Benyamin, [0052]).  

Regarding claim 22, Anderson-Slaney-Chen-Benyamin discloses the method of claim 21, wherein the graphical user interface comprises a two-dimensional map illustrating the first parameter on a first axis and the second parameter on a second axis (Slaney, [0042]:  The music object's resulting location may be related to the location of that genre on the map. For example, given the example heuristic map 100 shown in FIG. 1, a rock song 102 would have the location of (1,1), and a jazz song 104 would have the location of (-1,1). Other mappings are possible, including mappings of the music objects in more than two-dimensional space. For example, additional music object characteristics may include an artist, album, composer, time period). The same rationale applies in claim 21.

Regarding claim 23, Anderson-Slaney-Chen-Benyamin discloses the method of claim 22, wherein the first parameter is a genre parameter and wherein the second parameter is a time period parameter (Benyamin, [0030]: music object characteristics may include a genre, time period). The same rationale applies in claim 21.

Regarding claim 24, Anderson-Slaney-Chen-Benyamin discloses method of claim 23, wherein the time period parameter includes a plurality of discrete time periods (Benyamin, [0030]: a rock song 102 would have the location of (1,1), and a jazz song 104 would have the location of (-1,1). Other mappings are possible, including mappings of the music objects in more than two-dimensional space. For example, additional music object characteristics time period).  The same rationale applies as in claim 21.

Regarding claim 25, Anderson-Slaney-Chen-Benyamin discloses the method of claim 21, further comprising displaying a circle on the graphical user interface indicative of the particular value of the first parameter and the particular value of the second parameter (Benyamin, fig. 1, [0029]-[0030]:  Each axis of the N-dimensional space may be based on a music object characteristic, or combination of characteristics, associated with the music objects). The same rationale applies in claim 21.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over of Anderson in view of Slaney in view of Chen, as applied to claim 1 above, in further view of Eldering (US 8,306,975 B1).
Regarding claim 14, Anderson-Slaney-Chen discloses the method of claim 1. 
However, Anderson-Slaney-Chen does not disclose wherein the user-controllable parameter is received via a slide bar presented to the user via a graphical user interface.
In an analogous art, Eldering discloses wherein the user-controllable parameter is received via a slide bar presented to the user via a graphical user interface (fig. 8, column 7, 11-18:  the user controls the radii through the use of a slide bar 309 as illustrated in FIG. 8. As the user slides a bar 311 towards “show me a lot of new things, the degree of personalization
decreases. This decrease is realized by increasing the radius related to the area of expanded interest. As the user slides the bar 311 the opposite way, the radius related to the area of
expanded interest decreases).
Therefore, it would have been obvious before the effective filed date of the claimed invention to a person having ordinary skill in the art to modify Anderson-Slaney-Chen to comprise “wherein the user-controllable parameter is received via a slide bar presented to the user via a graphical user interface” taught by Eldering.
One of ordinary skilled in the art would have been motivated because it would have enabled to provide recommendations of content items from a region of interest specific to the user (Eldering, column 2, 36-43).  

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over of Anderson in view of Slaney in view of Chen, as applied to claim 1 above, in further view of Brown et al. (US 9,330,168 B1).
Regarding claim 32, Anderson-Slaney-Chen discloses the method of claim 1.
However, Anderson-Slaney-Chen does not disclose wherein the item is a web page, a post, or an article.
In an analogous art, Brown discloses wherein the item is a web page, a post, or an article (column 4, 48-64:  category may be determined with reference to a vector space in which a training set of websites having known categories is converted according to a methodology into reference vectors containing keyword frequencies. A target website is converted to a target vector using the same methodology, and a distance score of the target vector to each reference vector is calculated. The website represented by the target vector is assigned the category of the reference vector having the lowest distance score).
Therefore, it would have been obvious before the effective filed date of the claimed invention to a person having ordinary skill in the art to modify Anderson-Slaney-Chen to comprise “wherein the item is a web page, a post, or an article” taught by Brown.
One of ordinary skilled in the art would have been motivated because it would have enabled to determine a target website having the lowest distance score from a reference website (Brown, column 4, 48-64).  

Additional References
	The prior art made of record and not relied upon is considered pertinent to applicants disclosure.
Samadani et al., US 2008/0022846 A1:  Method of and System for Browsing of Music.
McCann et al., US 2017/0220689 A1: Selecting Content Objects for Recommendation Based on Content Object Collection. 
Ales, US 2014/0018947 A1: System and Method For Combining Two or More Songs in a Queue.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN C TURRIATE GASTULO whose telephone number is (571)272-6707. The examiner can normally be reached Monday - Friday 8 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian J Gillis can be reached on 571-272-7952. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.C.T/Examiner, Art Unit 2446                                                                                                                                                                                                        
/GIL H. LEE/Primary Patent Examiner, Art Unit 2446